Sutliee, J.
I concur in holding that there appears to be no error in the court’s receiving the verdict of the jury in the absence of the counsel of the plaintiff in error ; for the reasop that he was not under arrest, was present, and did not ask for his counsel to be sent for, and neglected to go for them; and made no objection to the verdict being received in the absence of his counsel. Under these circumstances I think the accused may have been understood to waive the presence of his counsel.
The counsel are not parties to the record, and under the circumstances their neglect to attend at the time of the verdict being received, gave them no rights which the court were bound to respect.